DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on June 1, 2022 has been entered.  Claim(s) 4-7, 15 and 17-20 has/have been canceled.  No new claim(s) has/have been added.  Therefore, claim(s) 1-3, 8-14, 16 and 21-23 remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 8-14, 16 and 21-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim(s) 1 and 21, as currently amended the claims require “at least one opening” in at least one electrode power supply line, where the orthogonal projection of “each of the at least one opening covers an orthogonal projection of all the plurality of transistors on the base substrate.”  To begin with, the phrase “each of the at least one opening” is unclear as “each of” suggests that there is more than one opening, where the phrase “at least one” suggests that there could be only one opening.   Moreover, it is unclear from the claim language if “all the plurality of transistors” is referring to all transistors of the driving circuit, or if “all the plurality of transistors” is referring to a number (plurality) of a plurality of transistors (e.g. groups of transistors with each group including plurality of transistors).  Lastly, it is not clear if the orthogonal projection of each opening covers a corresponding group of plurality of transistors or all transistors of the plurality of transistors of the driving circuit.  For the purpose of the examination, it will be assumed that “all the plurality of transistors” is referring to all transistors of driving circuit and that the orthogonal projection of the at least one opening covers orthogonal projection of all transistors of the plurality of transistors of the driving circuit.  Claims 2-3, 8-14, 16, and 22-23, which either directly or indirectly depend from claims 1 and 21 and which inherit issues of claims 1 and 21 are rejected for similar reasons. 
	With respect to claim 9, as currently amended the claim requires “at least another opening” wherein at least one metal trace of the plurality of metal traces “corresponds to more than one said another openings.”  The antecedent basis for the “said another openings” is unclear.  Specifically, the claim requires “at least another opening” (i.e. at least one more opening) different from the “at least one opening” but then specifies that the at least one of the metal traces corresponds to more than one of “said another openings.” Moreover, it is not clear what exactly the at least one metal trace corresponds to.  For the purpose of the examination it will be assumed that the at least one electrode power supply line comprises at least another opening wherein the at least another opening further comprises a plurality of openings (more than one opening) with the at least one metal trace corresponding to the plurality of openings.  Claim 10 which directly depends from claim 9 and inherits issues of claim 9 is rejected for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-14, 16, 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim at al. (US 2019/0237533, hereinafter “Kim `533,” previously cited).
Regarding claim 1,   Kim `533 teaches in an annotated Fig. 8 (shown below) and related text a display panel, comprising: 
a display area (DA, annotated Fig. 8 and ¶[0048]) and a base substrate (100, Fig. 8 and ¶[0060]);
a driving circuit (110, annotated Fig. 8 and ¶[0075]) disposed in a periphery of the display area, and comprising a plurality of transistors (i.e. TFT-Ps of the driving circuit 110, annotated Fig. 8 and ¶[0110]); 
at least one signal line on the base substrate (170 (1170, 1270), annotated Fig. 8 and ¶[0075]); and
at least one insulating layer (205-207, annotated Fig. 8 and ¶¶[0098]-[0099] and [0110]) between the driving circuit and the at least one signal line, wherein an orthogonal projection of the at least one signal line on the base substrate has an overlapping area with an orthogonal projection of the driving circuit on the base substrate (annotated Fig. 8);
wherein the at least one signal line is at least one electrode power supply line (170 (1170, 1270), annotated Fig. 8 and ¶[0075]), and the at least one electrode power supply line comprises at least one opening (i.e. at least one opening in 1170 of 170, annotated Fig. 8), and an orthogonal projection of each of the at least one opening on the base substrate covers an orthogonal projection of all the plurality of transistor on the base substrate (i.e. orthogonal projection of the opening in the annoted Fig. 8 covers the orthogonal projection of all the plurality of transistors of the driving circuit, annotated Fig. 8 and ¶[0110]).

[AltContent: textbox (at least another opening)][AltContent: arrow][AltContent: textbox (at least one opening)][AltContent: arrow][AltContent: connector][AltContent: textbox ((Annotated Figure))][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (metal trace)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    447
    726
    media_image1.png
    Greyscale

[AltContent: textbox (at least 20% (80% or 90%) of an area of the orthogonal projection of metal trace overlapped with the orthogonal projection of one of the openings of another opening)]



Regarding claim 2 (1), Kim `533 teaches wherein: 
the display panel further comprises a plurality of light emitting devices (i.e. OLEDs, annotated Fig. 8 and ¶[0093]) disposed in the display area; 
a first electrode (223, annotated Fig. 8 and ¶¶[0052] and [0100]) of each of the plurality of light emitting devices is coupled to the at least one electrode power supply line (1270, Fig. 8); and 
the first electrode is an electrode of the light emitting device away from the base substrate (annotated Fig. 8).  
Regarding claim 3 (2), Kim `533 wherein the first electrodes of the plurality of light emitting devices are connected to each other to form an electrode layer (223, annotated Fig. 8 and ¶[0104]), and the at least one electrode power supply line is coupled to the electrode layer (annotated Fig. 8).  
Regarding claim 8 (1), Kim `533 teaches wherein the driving circuit comprises a plurality of metal traces (e.g. metal traces to the right of both TFT-Ps of driving circuit 110, annotated Fig. 8), 
the at least one electrode power supply line comprises at least another opening (i.e. at least another opening in 1270 of 170, annotated Fig. 8), and 
an orthogonal projection of the at least another opening on the base substrate at least partially overlaps with an orthogonal projection of at least one metal trace of the plurality of metal traces on the base substrate (Fig. 8). 
Regarding claim 9 (8), Kim `533 teaches wherein: the at least one metal trace corresponds to more than one said another openings (i.e. the at least another opening comprises more than one opening, annotated Fig. 8); and
at least 20% of an area of the orthogonal projection of the at least one metal trace on the base substrate is overlapped with the orthogonal projections, on the base substrate, of the more than one said another openings corresponding to the at least one metal trace (annotated Fig. 8).
Regarding claim 10 (9), Kim `533 teaches wherein 80% or 90% of the area of the orthogonal projection of the at least one metal trace on the base substrate is overlapped with the orthogonal projections, on the base substrate, of the more than one said another openings corresponding to the at least one metal trace (annotated Fig. 8).
Regarding claim 11 (2), Kim `533 teaches wherein the driving circuit, the at least one insulating layer, and the at least one electrode power supply line are sequentially stacked on the base substrate (annotated Fig. 8).  
Regarding claim 12 (2), Kim `533 teaches wherein the at least one insulating layer comprises: at least one of an organic insulating layer or an inorganic insulating layer (205-207, annotated Fig. 8 and ¶¶[0098]-[0099] and [0110]).  
Regarding claim 13 (12), Kim `533 teaches wherein: 
the at least one insulating layer comprises: 
one organic insulating layer (206, annotated Fig. 8 and ¶[0098]) and one inorganic insulating layer (205, annotated Fig. 8 and ¶[0110]), and the inorganic insulating layer (205, annotated Fig. 8 and ¶[0110]) is disposed adjacent to the driving circuit (annotated Fig. 8), and the organic insulating layer (206, annotated Fig, 8)  is disposed adjacent to the at least one signal line (1170, annotated Fig. 8).  
Regarding claim 14 (13), Kim `533 teaches wherein the organic insulating layer (206, annotated Fig. 8) has a thickness larger than a thickness of the inorganic insulating layer (205, annotated Fig. 8).  
Regarding claim  16 (2), Kim `533 teaches, wherein the base substrate is a flexible substrate (100, annotated Fig. 8 and ¶[0060]).
Regarding claim 21, Kim `533 teaches in an annotated Fig. 8 (shown above) and related text a method, comprising: 
forming a driving circuit (110, annotated Fig. 8 and ¶[0075]) on a base substrate (100, annotated Fig. 8 and ¶[0060]);
forming at least one insulating layer (205, 206, annotated Fig. 8 and ¶¶[0098] and [0110]) on the driving circuit (annotated Fig. 8); 
forming at least one signal line (170, annotated Fig. 8 and ¶[0075]) on the at least one insulating layer (annotated Fig. 8); 
wherein the forming the driving circuit on the base substrate comprises: 
forming an active layer on the base substrate (ACT, annotated Fig. 8 and ¶[0093]); 
forming a first gate insulating layer (202, annotated Fig. 8 and ¶[0094]) on the active layer on the active layer (annotated Fig. 8);
forming a gate electrode layer on the first gate insulating layer (GE, annotated Fig. 8 and ¶[0093]);
forming at least one of a second gate insulating layer (203, annotated Fig. 8 and ¶[0095]) and an interlayer dielectric layer (204, annotated Fig. 8 and ¶[0096]) on the gate electrode layer (Fig. 8); 
forming a source/drain electrode layer (i.e. electrodes connected to source (SR) and drain (DR) regions, annotated Fig. 8 and ¶[0093]) on at least one of the second gate insulating layer and the interlayer dielectric layer (annotated Fig. 8);
wherein the driving circuit (110, annotated Fig. 8 and ¶[0075]) comprises a plurality of transistors (i.e. transistors of circuit 110, annotated Fig. 8), the at least one signal line is at least one electrode power supply line (170, annotated Fig. 8 and ¶[0075]), the at least one electrode power supply line comprises at least one opening (i.e. opening, annotated Fig. 8), and an orthogonal projection of each of the at least one opening on the base substrate covers an orthogonal projection of all the plurality of transistors on the base substrate.  
Regarding claim 22 (21), Kim `533 teaches wherein a material of the at least one signal line is same as a material of the source/drain electrode layer (annotated Fig. 8 and ¶[0111])
Regarding claim 23 (1), Kim `533 teaches wherein: 
the driving circuit comprises an active layer (Act, annotated Fig. 8 and ¶[0093]), a gate electrode layer (GE, annotated Fig. 8 and ¶[0093]), and a source/drain electrode layer (i.e. electrode connected to SR and DR, annotated Fig. 8 and ¶[0093]); 
the at least one insulating layer (205-207, annotated Fig. 8 and ¶¶[0098]-[0099] and [0110]) is between the source/drain electrode layer and the at least one signal line (Fig. 8); and 
the at least one signal line is on the source/drain electrode layer (annotated Fig. 8) and a material of the at least one signal line is same as a material of the source/drain electrode layer (annotated Fig. 8 and ¶[0111]).

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.  Specifically, the Applicant argues on page 10 of the response that “Kim `533 does not show or suggest a display panel having “at least one electrode power supply line [that] comprises at lest one opening, and an orthogonal projection of each of the at least one opening on the base substrate covers and orthogonal projection of all the plurality of transistors on the base substrate.”  The Applicant than argues that the openings disclosed by Kim `533 “shall not be too large” due to purpose that they serve, and, as such, cannot be considered as corresponding to the openings of the claimed invention.  The examiner respectfully disagrees.
As discussed above in the rejections of claims 1 and 21 Kim `533 teaches at least one opening (annotated Fig. 8), the orthogonal projection of which overlaps with all transistors of the plurality of transistors of the driving circuit.  Thus, contrary to the Applicant’s argument and in the absence of any language further specifying the location and/or nature of the at least one opening, Kim `533 can be considered as disclosing all elements of the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/8/2022